Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,062,851 (“the ‘851 patent”).  This application was filed 7/10/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘851 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue application of 15/626,636, now U.S. RE 47,591.
Applicant filed a preliminary amendment on 7/10/2019, in which claims 5 and 24 are canceled and claims 25-52 are added. Claims 1-4, 6-23, and 25-52 are pending.

Consent
Under 37 CFR 1.172(a), the written consent of the assignee is required in a reissue application. Kenji Kamata, the person signing the consent, is said to have the title of “Authorized Signing Officer, IP Management Division.” While apparently authorized to sign, this does not tell us to what extent that person is authorized to act on behalf of the assignee. See generally MPEP 325 V. However, the same person has signed the power of attorney form PTO/AIA /82B, which states that the undersigned is authorized to act on behalf of the applicant. This establishes that Kamata may act on behalf of applicant, thus the signature on the consent is accepted. 

Claim Rejections - 35 USC § 251
There is no rejection made for improper recapture, for the same reasons described in the parent reissue application 15/626,636, see 1/25/2019 action at 2-4.


Claims 1-4 and 6-23 are rejected under 35 U.S.C. 251 because these original claim numbers have already been canceled in parent reissue RE 47,591. Applicant may present the same subject matter of these claims, but must use new claims numbers to do so. Thus, these claims should be canceled and renumbered starting at new claim 53.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 and 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Note that this was not a problem in parent reissue RE 47,591 claim 27, nor in current claims 33, 35, 37, or 39. In those instances the claim is drawn to the R9 of the lamp, while claims 41-44 are drawn to the R9 of the light source. The light source is a part of the lamp, prior to the light being sent through the filter, and the filter is what helps to improve the R9. The specification indicates that the R9 of the overall lamp should be greater than 64, and sets no limits. See col. 7 lines 8-10 (“the present description applies the condition “R9 of 64 or greater and flux ratio of 70%” as the assessment standard for an LED lamp.”). The specification, however, as described above, indicates that the R9 of the light source be less than 88, and the invention is not concerned with devices where the light source has R9 greater than 88.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-23, 25-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 6,680,569 to Mueller-Mach et al. (“Mueller-Mach”) in view of U.S. 2004/0119086 to Yano et al. (“Yano”).
Regarding claims 1-4: An LED lamp comprising: 
an LED light source including a blue LED with a main emission peak in a wavelength band of 440 nm to 460 nm, a green/yellow phosphor that is excited by light emitted by the blue LED, and a red phosphor that is excited by light emitted by at least one of the blue LED and the green/yellow phosphor; and 
Mueller-Mach discloses an LED lamp 34 having a general structure shown in Fig. 3. Col. 5 line 18 – col. 6 line 41. There is a blue LED 12, a green/yellow phosphor 22 excited by the blue light and a red phosphor 40 excited by light from the LED or the green/yellow phosphor. The blue LED is said to emit at 470 nm, approximately 470 nm, or 455 nm. Col. 3 lines 31-34; 

. . .
wherein a maximum peak wavelength of mixed light before transmission through the filter, the mixed light being a mix of light emitted by the green/yellow phosphor and light emitted by the red phosphor, is in a wavelength range from [claim 1: 580 nm to 630 nm; claim 2: 580 to 620 nm; claim 3: 575 to 610 nm; claim 4: 525 to 610 nm], and a full width at half maximum for the maximum peak wavelength is in a range of [claims 1 and 2: 120 nm to 175 nm; claim 3: 120 to 180 nm; claim 4: 125 to 180 nm].
The embodiments shown in Fig. 6 and 8 show the spectrum of mixed light. If we look at curve 604 of Fig. 6 in particular, we see the maximum peak wavelength is approximately 610 nm, and the FWHM is approximately 130 nm. If we look to Fig. 8 we see the maximum peak wavelength is approximately 600 nm, and the FWHM is approximately 140 nm. These numbers are not exact, but it is clear from the graphs that the values fall within every single one of the claimed ranges.

a filter that reduces spectral radiation intensity of at least a portion of a wavelength range from 570 nm to 590 nm among light emitted by the LED light source, 
Mueller-Mach does not teach a filter as claimed. Yano teaches a similar LED lamp producing light via a blue LED and a phosphor, and a filter reducing the spectral intensity of at least a portion of the claimed wavelength range (550-605 nm, overlapping the claimed range of 

wherein a color of light transmitted through the filter is [claim 1: light bulb color; claim 2: warm white; claim 3: white; claim 4: natural light] as specified by Japanese Industrial Standard Z9112, and 
The references do not explicitly teach that the color of light as claimed and as specified by JIS Z9112, it would have been obvious to a person of ordinary skill to make the device such that the emitted light provides such colors. The Japanese Industrial Standards specify the standards to be used for industrial activities in Japan, and would have been well known to a person of ordinary skill at the time of the invention. Given that the standard tells us the existence of such colors, then such colors were inherently known. It would have been obvious to develop a product in accord with such a standard to ensure that it can be marketable to the Japanese market. While the standard is for fluorescent lamps, a person of ordinary skill would have recognized that the existence of the standard means that such colors are deemed reasonable for emission of a lighting product.

Regarding claim 6, the filter of Yano includes a neodymium compound. [0090].
 
Regarding claims 7 and 8, Mueller-Mach Fig. 3 and Yano Fig. 1 each show a globe covering the LED structure. Yano states the filter may be a part of the globe, thus covering one of the surfaces. [0121].    
 

 
Regarding claim 10, as discussed re: claim 9 the filter 94 may be shaped as a plate. As in Figs. 9A and 9D there may be a translucent material is included between the LED light source and the filter. It makes sense that the refractive index of the translucent material is lower than a refractive index of the filter so that the light emission will not be hampered by total internal reflection.
 
Regarding claim 11, Yano states the filter may be made from glass. [0121]. 

Regarding claim 12, Yano states the filter may be made from resin. [0090]. 

Regarding claims 13 and 14, these methods of making the filter are considered product-by-process limitations and are not given patentable weight during prosecution. See MPEP 2113. Furthermore, it is apparent that applicant has not invented these materials and the selection of known materials for an intended use is generally obvious. See MPEP 2144.07.
 
Regarding claim 15, Yano shows the filter may be implemented by dispersing the neodymium material in the same material as the phosphor. [0101]-[0105].  



Regarding claims 17 and 18, the main emission peak of the green/yellow phosphor is “yellow emitting” and the red may be 619-656 nm. Col. 7 lines 31-44; claims 23-25. These values overlap or fall within the claimed ranges of 500 nm to 595 nm, and 600 nm to 690 nm (or at least 626 nm for claim 18), rendering the claims obvious. 
  
Regarding claim 19, the references are clearly drawn to an LED illumination device.

Regarding claims 20-23, the claims are substantially like claims 1-4, respectively, and are rejected for the same reasons.

Regarding claims 25-28, the claims are like claims 1-4, respectively, except lack the limitation of “wherein a color of light transmitted through the filter is [the specific color] as specified by [JIS] Z9112.” The claims are therefore broader than claims 1-4, and the claims are obvious for the same reasons.

Regarding claims 29-32, these claims require the color transmitted through the filter has a color temperature between: claim 29: 2600 to 3250 K; claim 30: 3250 to 3800 K; claim 31: 3800 to 4500 K; claim 32: 4600 to 5500 K. These values correspond exactly to the requirements in JIS Z9112 for light bulb color, warm white, white, and natural white, respectively. Accordingly, it 

Regarding claims 33, 35, 37, and 39, the references do not discuss the R9 value, so do not explicitly disclose that the R9 should be greater than 64. The R9 value represents the ability to reproduce strong red colors. Yano is clear that the purpose of the filter is to improve color rendering in general, i.e. provide Ra of 70 or more, though R9 is not a part of Ra and the reference does not mention R9 specifically. But Yano does also point out that the prior art did a poor job reproducing red, see [0009], and Yano is intended as an improvement over that prior art thus Yano’s filter must provide some improvement in R9 value.
Additionally, the combination of references does the same thing that the current application does—uses a blue LED with green/yellow and red phosphors to produce a mixed light having particular peak wavelength and FWHM values, then filters that mixed light by removing intensity of in the yellow range. As applicant tells us that this is precisely how the R9 value is made to go over 64, then we can presume that the combined device, which does the same exact thing, inherently has the same exact properties. See MPEP 2112 & 2112.01. If there is some structural difference that causes this property then applicant should claim it to distinguish the references.

Regarding claims 34, 36, 38, and 40, Yano teaches the filter may be configured as a globe covering the LED source. [0121].

Claims 41-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller-Mach in view of Yano, and further in view of U.S. Patent App. Pub. 2004/0135504 to Tamaki et al. (“Tamaki”). Mueller-Mach and Yano teach the limitations of the parent claims as discussed above.
Regarding claims 41-44 and 45-48, Mueller-Mach and Yano do not specify that the light emitted from the LED light source has a special color rendering index R9 of 64 or greater as in claims 41-44, or less than 88 as in claims 45-48. R9 is an indication of the rendition of the color red. It was known in the art that the conventional light emitting device that uses a blue LED and Ce:YAG, which is a green/yellow phosphor, has a R9 of close to zero, and this could be improved upon by adding a red phosphor. See, for example, Tamaki [0329], indicating R9 may be improved to 70 with adding a red phosphor. Indeed, this is exactly what Mueller-Mach does, with the point being to compensate for a red deficiency in the conventional LED source. See, e.g., Mueller-Mach col. 5 lines 9-17. Even though Mueller-Mach does not mention R9, it is apparent that this would increase the R9 from a conventional LED source without a red phosphor, and it is also apparent that the R9 would be changed by the specifics of the phosphors; that is, a different red color emission would change the overall red rendition. Given that it was known that R9 value is important in some applications and also that red compensation is needed in some applications, it was known that adding a red phosphor, i.e. red compensation, affects the R9, it would have been obvious to do what is needed to optimize the R9 value as necessary for the user’s particular application. R9 is a result effective variable that achieves a recognizable result in that changes to R9 effect how the light looks to a user. Given the above, optimizing the R9 value would have been obvious. Note that Tamaki gives many examples of different types of 

Regarding claims 49-52, Yano teaches that its filters have various flux ratios which are greater than 70% as claimed. See [0062], [0068], [0071], [0074], [0078]. Yano recognizes that it is desired that the flux not be decreased too much by the filter, i.e. a high flux ratio is desired. See [0069], [0075], [0080]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 17-23, 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over one of claims 25, 27, or 28 of U.S. Patent No. RE 47,591 (“the ‘591 patent”) as specified below. The claims are patentably indistinct as follows.
Claims 1-4 of this application
The ‘591 patent
An LED lamp comprising: 
an LED light source including a blue LED with a main emission peak in a wavelength band of 440 nm to 460 nm, a green/yellow phosphor that is excited by light emitted by the blue LED, and a red phosphor that is excited by light emitted by at least one of the blue LED and the green/yellow phosphor; and



an LED light source including a blue LED with a main emission peak in a wavelength band of 440 nm to 460 nm, a green/yellow phosphor that is excited by light emitted by the blue LED, and a red phosphor that is excited by light emitted by at least one of the blue LED and the green/yellow phosphor; and 
a filter that reduces spectral radiation intensity of at least a portion of a wavelength range from 570 nm to 590 nm among light emitted by the LED light source,
a filter that reduces spectral radiation intensity of at least a portion of a wavelength range from 570 nm to 590 nm among light emitted by the LED light source, 
wherein a color of light transmitted through the filter is [claim 1: light bulb color; claim 2: warm white; claim 3: white; claim 4: natural light] as specified by Japanese Industrial Standard Z9112, and

wherein a maximum peak wavelength of mixed light before transmission through the filter, the mixed light being a mix of light emitted by the green/yellow phosphor and light emitted by the red phosphor, is in a wavelength range from [claim 1: 580 nm to 630 nm; claim 2: 580 to 620 nm; claim 3: 575 to 610 nm; claim 4: 525 to 610 nm], and a full width at half maximum for the maximum peak wavelength is in a range of [claims 1 and 2: 120 nm to 175 nm; claim 3: 120 to 180 nm; claim 4: 125 to 180 nm].
wherein when a maximum peak wavelength of mixed light before transmission through the filter, the mixed light being a mix of light emitted by the green/yellow phosphor and light emitted by the red phosphor, is in a wavelength range from 520 nm to 530 nm, a full width at half maximum for the maximum peak wavelength is in a range of 135 nm to 170 nm, and when the maximum peak wavelength of light before transmission through the filter is in a wavelength range from 530 nm to 580 nm, the full width at half maximum for the maximum peak wavelength is in a range of 130 nm to 145 nm.


As can be seen, the reference claim does not claim that the color of light transmitted through the filter is one of those four as specified by JIS Z9112. It would have been obvious to a person of ordinary skill to make the device such that the emitted light provides such colors. The Japanese Industrial Standards specify the standards to be used for industrial activities in Japan, and would have been well known to a person of ordinary skill at the time of the invention. Given that the standard tells us the existence of such colors, then such colors were inherently known. It would have been obvious to develop a product in accord with such a standard to ensure that it can be marketable to the Japanese market. While the standard is for fluorescent lamps, a person of ordinary skill would have recognized that the existence of the standard means that such colors are deemed reasonable for emission of a lighting product.
prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding claims 17 and 18, the main emission peak of the green/yellow phosphor being in a range of 500-595 nm, and the red phosphor as 600 nm to 690 nm (or at least 626 nm for claim 18) is not specified in the ‘591 patent claims. However, these are described as a “green/yellow” phosphor and a “red” phosphor. By definition, a “green/yellow” phosphor will have a peak in the green and yellow wavelength range, and a “red” phosphor will have a peak in the red wavelength range. Green and yellow wavelengths are generally considered approximately 500-590 nm, and red is generally approximately 620-750 nm. Accordingly, the ‘591 claim would be considered to encompass such values, and the ranges of the claim and reference patent claim can be seen as overlapping. When the claimed ranges overlap with a prior art range a prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding claim 19, when the lamp of the ‘591 patent is used it may be considered an illumination device.

Claims 20-23 are rejected over claim 25 of the ‘591 patent for the same reasons as claims 1-4.

Claims 29-32 are rejected over claim 25 of the ‘591 patent. These claims require the color transmitted through the filter has a color temperature between: claim 29: 2600 to 3250 K; claim 30: 3250 to 3800 K; claim 31: 3800 to 4500 K; claim 32: 4600 to 5500 K. These values correspond exactly to the requirements in JIS Z9112 for light bulb color, warm white, white, and natural white, respectively. Accordingly, it would have been obvious to modify the color as needed to correspond to these values and thus to provide compliance with JIS Z9112 for the same reasons as explained re: the rejection of claims 1-4. In other words, it would have been obvious to provide lights compliant with the standard, thus it would have been obvious to provide lights having such values.
Claims 33, 35, 37, and 39 are rejected over claim 27 of the ‘591 patent.
Claims 34, 36, 38, and 40 are rejected over claim 28 of the ‘591 patent.

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ‘591 patent in view of Yano.
Regarding claim 6 and its dependent claims, the particulars of the filter as claimed are not in the ‘591 patent claims. Yano teaches a similar LED lamp producing light via a blue LED and a phosphor, and a filter reducing the spectral intensity of at least a portion of the claimed wavelength range (550-605 nm, overlapping the claimed range of 570-590 nm). [0014]-[0015]. It would have been obvious to use Yano’s filter as a simple substitution of one known element for another to yield predictable results. MPEP 2143 I.B. The claim and the reference claim differ in the specifics of the filter, but this specific filter is shown in Yano. It would have been obvious to 
Regarding claim 6, Yano’s filter includes a neodymium compound. [0090].
 
Regarding claims 7 and 8, Yano Fig. 1 shows a globe covering the LED structure. Yano states the filter may be a part of the globe, thus covering one of the surfaces. [0121].    
 
Regarding claim 9, Yano also shows the filter may be shaped as a plate and is provided with a space between the LED light source and the filter. Fig. 9A, Embodiment 1 starting at [0082]. Alternatively see Fig. 9D, with a space between the filter 94 and the light source.
 
Regarding claim 10, as discussed re: claim 9 the filter 94 may be shaped as a plate. As in Figs. 9A and 9D there may be a translucent material is included between the LED light source and the filter. It makes sense that the refractive index of the translucent material is lower than a refractive index of the filter so that the light emission will not be hampered by total internal reflection.
 
Regarding claim 11, Yano states the filter may be made from glass. [0121]. 

Regarding claim 12, Yano states the filter may be made from resin. [0090]. 


 
Regarding claim 15, Yano shows the filter may be implemented by dispersing the neodymium material in the same material as the phosphor. [0101]-[0105].  

Regarding claim 16, this claim is drawn purely to process steps in making the device, and therefore is a product-by-process claim. The structure implied by the step is shown in the rejection of claim 15. 
  
Claims 41-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ‘591 patent in view of Tamaki.
Regarding claims 41-44 and 45-48, the ‘591 patent does not specify that the light emitted from the LED light source has a special color rendering index R9 of 64 or greater as in claims 41-44, or less than 88 as in claims 45-48. R9 is an indication of the rendition of the color red. It was known in the art that the conventional light emitting device that uses a blue LED and Ce:YAG, which is a green/yellow phosphor, has a R9 of close to zero, and this could be improved upon by adding a red phosphor. See, for example, Tamaki [0329], indicating R9 may be improved to 70 with adding a red phosphor. Indeed, this is exactly what the ‘591 patent does, adding a red phosphor to a green/yellow phosphor. Even though the reference claim does not mention R9, it is apparent that this addition of a red phosphor would increase the R9 from a 

Claims 49-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of the ‘591 patent in view of Tamaki, and further in view of Yano.
Regarding claims 49-52, the ‘591 patent and Tamaki show the limitations of the parent claims, but not the specific flux ratio of the filters. It would have been obvious to use Yano’s filters for the same reasons discussed above as to claim 6. Yano teaches that its filters have various flux ratios which are greater than 70% as claimed. See [0062], [0068], [0071], [0074], [0078]. Yano recognizes that it is desired that the flux not be decreased too much by the filter, i.e. a high flux ratio is desired. See [0069], [0075], [0080]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                    

/H.B.P/Supervisory Patent Examiner, Art Unit 3992